Citation Nr: 0016794	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of additional compensation for a 
dependent spouse has been properly created.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO administrative decision which 
determined that the veteran had been overpaid additional 
compensation for a dependent spouse, creating a debt.  By a 
letter dated in February 1997, the RO informed the veteran 
that the amount of compensation indebtedness was $4,435.56.  
The veteran appealed the issue of the validity of the debt.

The file suggests that, if the validity of the overpayment is 
upheld, the veteran may be seeking waiver of recovery of the 
debt.  The waiver matter has not been adjudicated by the RO, 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran received additional compensation payments for 
a dependent spouse, T., effective December 1970.

2.  The veteran was divorced from T. in May 1984, but he did 
not notify the VA of the divorce until October 1991.

3.  The veteran married D. in June 1984, but he did not 
notify the VA of the remarriage until October 1991.

4. From June 1984 through October 1991, the veteran received 
additional compensation for a dependent spouse, in the amount 
of $4,435.56, and he has been charged with a related 
overpayment for such amount.


CONCLUSION OF LAW

The veteran had no legal entitlement to additional 
compensation for a dependent spouse for the period from June 
1984 through October 1991, and the related overpayment of 
compensation in the amount of $4,435.56 was properly created.  
38 U.S.C.A. §§ 1115, 5110, 5111, 5112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.6, 3.31, 3.401, 3.501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1967 to March 
1970.  In May 1970, he filed a claim for VA compensation for 
various conditions, and in his claim he mentioned he was 
married to T.

Disability compensation benefits were granted to the veteran 
in September 1970, effective March 1970, and his combined 
disability rating was (and still is) 60 percent.  The RO sent 
him an award letter and attachments which told him to submit 
a marriage certificate to establish entitlement to additional 
compensation for a dependent spouse.  In September 1971, the 
veteran submitted a certificate of his marriage to T.

In September 1971, the RO increased his compensation to 
include additional payment for a dependent spouse, effective 
December 1970.  The RO sent the veteran a VA Form 21-6755 
which informed him that he must immediately report any 
changes in his marital or dependency status; that additional 
compensation for a wife would would be discontinued on death 
or divorce; and that failure to promptly notify the RO of 
such changes would result in an overpayment to the 
government.

In a Declaration of Marital Status dated in May 1980, the 
veteran stated that he was still married to T.

In October 1985, March 1986, October 1988, May 1989, and 
January 1990, the veteran was notified of adjustments of his 
vocational rehabilitation award and his disability 
compensation award, and that additional benefits were 
included in the award for his spouse and child.  He was also 
notified that any change in the number or status of his 
dependents must be reported promptly to the VA.

In July 1991, the RO sent the veteran a Social Security 
Number Solicitation form and told him to report the Social 
Security numbers for himself and his dependents.  In October 
1991, the veteran returned the completed form and identified 
D. as his wife.

By a letter to the veteran dated in July 1996, the RO stated 
that upon a routine review of claims, it was noted that the 
veteran originally claimed T. as his spouse, but now claimed 
D. as his spouse, and that an overpayment would be created as 
a result of the failure to notify the VA of the change in 
dependents.  The RO requested that the veteran submit 
documentary evidence regarding the termination of his 
previous marriage and submit a copy of his current marriage 
certificate.

In a Declaration of Status of Dependents dated in October 
1996, the veteran stated that he was divorced from T. on May 
21, 1984, and married D. on June 2, 1984.  He enclosed 
photocopies of his divorce decree and current marriage 
certificate.

By a letter to the veteran dated in November 1996, the RO 
notified him that action had been taken to terminate the 
additional payment of benefits for his first spouse, T., 
effective June 1, 1984, and provide for an increase to 
include additional payment for his second spouse, D., 
effective November 1, 1991, the first day of the month 
following the date acceptable evidence was received of the 
marriage to D.  The overpayment at issue resulted from the 
retroactive termination of additional compensation for a 
dependent spouse for the interim period.

By a letter dated in December 1996, the veteran disputed that 
a debt of $4,435.56 was properly created, and said he 
informed the VA by telephone in 1984 that he had married D. 
He also said that he purchased a home with a VA loan, and 
that D. was listed on the loan documents as his wife.

By a letter to the veteran dated in January 1997, the VA Debt 
Management Center informed him that he had a compensation and 
pension debt of $3,025.56, and enclosed an audit of his 
account.

By a letter dated in January 1997, the veteran reiterated his 
assertions, and added that he and his current wife, D., were 
approved for a VA loan in 1984, and that the VA therefore had 
notice of his remarriage.

By a letter to the veteran dated in February 1997, the RO 
informed him that another audit revealed he had a 
compensation indebtedness in the amount of $4,435.56 based on 
the retroactive termination of the spousal increase for the 
period from June 1984 to November 1991.

The veteran submitted a notice of disagreement in February 
1997, and reiterated many of his assertions.  By a statement 
dated in May 1997, he reiterated his assertions.  He 
essentially stated that he reported his marriage to D. to the 
VA by telephone in 1984, and that the VA made an error by 
failing to make a notation in his file of such event.  He 
added that D. was actually his wife during the period in 
question, and therefore he was entitled to the spousal 
increase.

In December 1997, the veteran's representative submitted a 
photocopy of a mortgage note dated in August 1985, signed by 
the veteran and his wife, D.

A February 1998 Decision Review Officer Conference Report 
reflects that the veteran reported that he called the VA 
office in Wilkes-Barre in 1984 or 1985 to report his 
remarriage, and applied for loan guaranty benefits in 1985 
with his current spouse.  The veteran's representative stated 
that she would obtain loan guaranty records and vocational 
rehabilitation records, and the VA planned to obtain VA 
medical records from the Wilkes-Barre VA Medical Center 
(VAMC) from 1984 to 1985.

In March 1998, the RO requested copies of the veteran's 
medical records from the Wilkes-Barre VAMC dated from April 
1984 to April 1985.  The RO again requested such records in 
September 1998, February 1999, and May 1999.
In a November 1999 memorandum, a representative from the 
Wilkes-Barre VAMC indicated that no records were found 
relating to the veteran.

At a May 2000 Travel Board hearing, the veteran reiterated 
many of his assertions.  He essentially stated that he 
informed the VA of his divorce and remarriage by submitting a 
VA loan application in 1984 or 1985.

II.  Analysis

An additional amount of compensation may be paid for a 
dependent spouse where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  As 
noted above, the veteran's combined disability compensation 
rating is 60 percent, and he is therefore basically eligible 
for this benefit.  He was awarded additional compensation for 
his dependent spouse, T., effective in 1970, and he was then 
advised that he must immediately report any changes in his 
marital or dependency status, including any divorce, and that 
failure to do so would result in an overpayment debt to the 
government.

The effective date of a reduction of compensation by reason 
of marriage, annulment, divorce, or death of a dependent of a 
payee shall be the last day of the month in which such 
marriage, annulment, divorce, or death occurs.  38 U.S.C.A. § 
5112(b)(2); 38 C.F.R. § 3.501(d)(2).

The evidence reflects that the veteran was divorced from T. 
on May 21, 1984.  There is no evidence in the file that the 
veteran notified the RO of his divorce at that time.  The RO 
has properly retroactively terminated the additional payment 
of benefits for the veteran's first spouse, T., effective 
June 1, 1984.  Id.

The Board now turns to the question of the proper effective 
date for additional compensation for D. as the veteran's 
dependent spouse.

The effective date of an award of additional compensation 
payable to or for a veteran on account of a dependent shall 
be the latest of the following dates:  (1) date of claim, (2) 
date dependency arises, or (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action.  With regard to the date of claim, it means, in 
pertinent part, the following, listed in their order of 
applicability:  (i) date of veteran's marriage, if the 
evidence of the event is received within one year of the 
event, otherwise (ii) date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request.  38 U.S.C.A. § 5110(a), (f), (n); 38 
C.F.R. § 3.401(b). 

The veteran asserts that he made telephone calls to the VA in 
1984 concerning his marital status, but there is no evidence 
of this, and such would not be sufficient for an informal 
claim.  He also asserts that the VA should have been aware of 
his marriage to D. because of their joint purchase of a home 
using a VA loan.  However, legal authority provides that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101; 38 
C.F.R. § 3.151; Rodriguez v. West, 189 (F.3d 1351 (Fed.Cir. 
1999).  The veteran failed to file a claim for additional 
compensation benefits for a spouse at the time of his 
remarriage in June 1984.  In fact, the evidence reflects that 
the veteran did not notify the VA that he had remarried until 
October 1991, well beyond a year from the date of remarriage.  
There is nothing prior to the October 1991 Social Security 
Number Solicitation form which could be construed as an 
informal claim filed with the VA for additional compensation 
benefits for D.

Although the veteran had a dependent spouse for most of the 
period in question, the fact remains that the VA had no 
notice of his remarriage, for purposes of his compensation, 
until October 1991.  Accordingly, additional compensation 
benefits for the veteran's second spouse may not be awarded 
prior to the date of receipt of the notice to the VA in 
October 1991, with actual payment pursuant to the award 
effective the first day of the following month (November 1, 
1991).  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

In reviewing the record, the Board is cognizant of the 
veteran's arguments that there were mitigating circumstances 
surrounding the period in which the overpayment was created, 
and that additional compensation for his spouse, D., would 
have been made effective earlier but for his untimely notice 
to the VA.  Unfortunately, while such arguments would be 
germane to the issue of waiver of recovery of the 
overpayment, such are not pertinent to the issue now under 
consideration, which simply involves the legality of the 
creation of the overpayment debt.  The Board is not aware of 
any legal basis which would permit allowance of the veteran's 
claim.  

The Board concludes that the overpayment has been properly 
created.  Since the law and not the evidence is dispositive 
in this case, his claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim, as to whether the overpayment of additional 
compensation for a dependent spouse has been properly 
created, is denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

